DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action below includes the obviousness rationale for claims 26 and 29 the examiner did not include in the office action dated 8/20/2021.  The applicant should file a subsequent response that responds to the rejections presented below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 14, 26, 28-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Publication 2018/0249387 A1) and further in view of Takahashi et al. (US Publication 2017/0013638 A1).
The applied reference (Zhang et al.) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior 
In regards to claims 1 and 8 Zhang teaches, system information receiving method, comprising: receiving, by a terminal first indication information from a network device (see frequency band indicator in paragraph 54), wherein the first indication information indicates trigger signal sequence information and a trigger signal time-frequency resource (see frequency band indicator in paragraph 54); determining, by the terminal device,  sequence information of an uplink trigger signal and a time-frequency resource of the uplink trigger signal according to the first indication information and generating, by the terminal device,  the uplink trigger signal according to the sequence information of the uplink trigger signal and sending, by the terminal device, the uplink trigger signal on  the time-frequency resource of the uplink trigger signal (see figure 2, step 201, see paragraph 81, a terminal sends an uplink signal, where the uplink signal is used to trigger a base station to send first system information, and the first system information is used by the terminal to camp on a cell ); determining, by the terminal device,  based on the time-frequency resource of the uplink trigger signal, a time-frequency resource group of system information (see paragraph 100; different terminals may select a same uplink DRS and a corresponding uplink resource and send the selected same uplink DRS to the base station); and receiving, by the terminal device, 
In further regards to claims 1 and 8, Zhang fails to teach, determining a subframe type.
Takahashi however teaches, determining a subframe type (see paragraphs 113, 115; having the type of subframe defined in the frame where one of the subframe type is an uplink frame).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of the subframe type as taught by Takahashi into the teachings of Zhang.  The motivation to do so would be to make frame processing easier for a UE in a TDD system by incorporating an indication for the subframe type.
 In regards to claims 7 and 14, Zhang teaches, wherein a time-domain resource of the time-frequency resource group of the system information is time interval corresponding to the time-frequency resource of the uplink trigger signal (see figure 3b, the time periods for the individual terminals).  
In regards to claims 26 and 29, Zhang teaches, A system information sending method, comprising: sending, by a network device, first indication information to a terminal device, wherein the first indication information indicates trigger signal sequence information and a trigger signal time-frequency resource (see frequency band indicator 
Zhang however fails to teach the determining, of the time-frequency resource group of the system information based on the time-frequency resource of the uplink trigger signal and a subframe type.
Takahashi however reads on determining, of the time-frequency resource group of the system information based on the time-frequency resource of the uplink trigger signal and a subframe type.  Paragraphs 113, 115 in Takahashi however teach, the subframe type being an uplink frame.  A further examination of Takahashi reveals efficient processing of a scheduling request (SR) is an objective (see paragraph 27).  The Physical uplink control channel (PUCCH) is used to transmit Uplink control information (UCI) which includes a scheduling request (SR) for the PUSCH resource (see paragraph 62) and the physical uplink shared channel (PUSCH) is used for transmitting uplink data (Uplink Shared Channel (UL-SCH)) (see paragraphs 62-63).  The SR is further triggered for requesting UL-SCH resource for an initial transmission in the uplink direction (see paragraph 258).  Thus, because of the desired resources for type of uplink signal (the UL-SCH/PUSCH), the control resources for the PUCCH/UCI will be used to transmit Scheduling Request to request the resources for the UL-SCH/PUSCH.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of the subframe type as taught by Takahashi into the teachings of Zhang.  The motivation to do so would be to make frame processing easier for a UE in a TDD system by incorporating an indication for the subframe type. 
In regards to claims 28 and 31, Zhang teaches, wherein a time-domain resource of the time-frequency resource group of the system information is a time interval corresponding to the time-frequency resource of the uplink trigger signal (see figure 3b, the time periods for the individual terminals). 
Relevant Prior Art
	Prior art Lee et al. (US Publication 2019/0246319 A1) teaches, a process of transmission of system information request by the UE (see figure 11) and a process of the UE performing access control for the system information request (see figure 12).
.

Allowable Subject Matter
Claims 4-5, 11-12, 24-25, 27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the Zhang reference have been considered but are moot because the new ground of rejection presented above with respect to 35 USC 103.
The applicant argues with respect to Zhang (see page 9 of the response filed on 6/1/2021), “Applicant respectfully asserts that Zhang only generically teaches sending the uplink single according to configuration information. Nothing in Zhang teaches or suggests “determining, by the terminal device, sequence information of an uplink trigger signal and a time-frequency resource of the uplink trigger signal according to the first indication information and a subframe type” as recited in Claim1. Indeed, Zhang is silent on any use of a subframe type with respect to the uplink trigger signal”.  However subsequently to this, the applicant fails to specifically indicate why Zhang fails to read on the claimed subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAY P PATEL/Primary Examiner, Art Unit 2466